DETAILED ACTION
This Office Action is in response to an amendment filed 09/22/2021.
Claims 1-20 are pending.
Claims 1, 10 and 17 are independent claims

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feig et al. (hereinafter Feig, U.S. Patent No. 6,182,140 B1, filed 07/23/1998, issued 01/30/2001) in view of Bates et al. (hereinafter Bates, U.S. Patent Application Publication No. 2003/0188263 A1, filed 10/19/1998, published 10/02/2003), and in further view of Reisman (U.S. Patent No. 7,062,561 B1, filed 05/23/2000, issued 06/13/2006), and in further view of Wiggins et al. (hereinafter Wiggins, U.S. Patent Application Publication No. 2004/0073482 A1, filed 10/15/2002).
In regard to independent claim 1, Feig
A system for presenting a link label for multiple hyperlinks (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a method that presents a web document having a “multiple Universal Resource Locator” or mURL structure which presents as a “hot spot” or “hot object” (i.e. link label) to a user at a capable web browser, but corresponds to multiple URLs directed to a number of copies of a same resource, or to a number of different resources (see col. 4, lines 33-36)), comprising:
Note: the “electronic message” may be an email, a text message, an instant message, a social network message, another type of message, or combinations [0034].

a presenting engine to: present a layered data element in an electronic message, the layered data element comprising a link label that represents multiple hyperlinks (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a method that presents a web document having a “multiple Universal Resource Locator” or mURL structure which presents as a “hot spot” or “hot object” (i.e. link label) to a user at a capable web browser, but corresponds to multiple hyperlinks directed to a number of copies of a same resource, or to a number of different resources (see col. 4, lines 33-36)); and
Feig fails to explicitly teach:
analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient.
However, Bates teaches:
analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient (at least Abstract; p. 2, [0015]-Bates teaches “local settings” which are browser/user settings that determine which of one or more links are selected for which the user may then click on and retrieve the corresponding document. For example, if one of the browser/user settings is language choice (e.g. user is a Spanish and desires that any content retrieved in in Spanish). Such a “local setting” is a characteristic of the recipient (i.e. the recipient only understands Spanish. The “recipient” is the user that receives the content referenced by the selected link). In order to determine which link to choose, the “local settings” are analyzed by the system to determine which of the links matches the requirement of the setting (e.g. Spanish version of content). Further, “local settings” and “a social networking profile” both include settings used to configure or customize how a user (“recipient”) views content displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bates to those of Feig as both inventions are related to criteria for the selection of particular link(s) from a collection of multiple link(s). Adding the teachings of Bates provides Feig with additional criteria for link(s) selection.
Feig fails to explicitly teach:
a designating engine to designate an active hyperlink from said multiple hyperlinks based on the analysis of the social networking profile of the recipient of said electronic message.
Feig, the recited selection of a particular URL from the plurality of URLs appears to be generally tied to accessibility of the user’s browser to the remote resources (e.g. can I connect to the resource, bandwidth measurements) and not with specific criteria associated with a recipient, as claimed.
However, Bates teaches:
a designating engine to designate an active hyperlink from said multiple hyperlinks based on the analysis of the social networking profile of the recipient of said electronic message (at least Abstract; p. 1, [0003], [0007]-[0008]; p. 9, [0108]-[0113]; Figure 14 [Wingdings font/0xE0] Bates generally describes a method that utilizes a multi-target link to selectively access data located at one or more of a plurality of storage locations associated with the link. A multi-target link may be implemented as a hypertext link defined by a hypertext link definition embedded in a hypertext document, or as a bookmark for use in a custom bookmark list for a user (see abstract). Each hypertext document typically is identified by the storage location (known as a Uniform Resource Locator (URL)) at which the document is stored, with a hypertext link to a particular document, or “target”, specifying the storage location of that document so that, upon selection of the link, that document may be retrieved (see p. 1, [0003]). Conventional hypertext links and bookmarks may both be characterized as single-target links.  Specifically, a conventional hypertext link or bookmark is associated with a single target, such that any time such a hypertext link or bookmark is activated (e.g. selected, clicked on), the document stored at its associated target is retrieved (see p. 1, [0007]). Bates generally describes methods for selecting a particular or the most appropriate target from amongst a set of targets to associate with a link or hyperlink and subsequently retrieve and display upon selection of the link or hyperlink). While Bates does not explicitly recite selection of a particular target for association with a link or hyperlink based on a recipient’s social network profile or social profile information, Bates does describe the use of local settings associated with a user’s (recipient’s) browser to select a particular target from amongst multiple targets for association with the link or hyperlink. These local browser settings include a default language (see p. 9, [0110]), character set (see p. 9, [0111]), desired default version of the hypertext document (see p. 9, [0112]), or user skill level or other interest (see p. 9, [0112]). One of ordinary skill in the art before the effective filing date of the claimed invention would have realized that at least some of the local settings would have also been typically found in a user's (recipient’s) profile or preferences, such as a social network profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bates with those of Feig as both inventions are related to selection of particular content from amongst a plurality of content based on one or more conditions. Adding the teaching of Bates provides the benefit of selecting a particular content based on the local browser settings associated with a recipient.
Feig further teaches:
a directing engine to direct said recipient of said electronic message to an online location of said active hyperlink in response to user input selecting said link label (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes methods for selection of a particular resource from a plurality of resources associated with a “hot spot” or “hot object” (i.e. link label) and direction of the user’s browser to that selected resource); and
Feig and Bates fail to explicitly teach:
a learning mechanism to: solicit feedback from the recipient regarding the active hyperlink; and adjust criteria associated with a recipient of the electronic message and used by the designating engine to designate the active hyperlink
However, Reisman teaches:
solicit feedback from the recipient regarding the active hyperlink; and adjust criteria associated with a recipient of the electronic message and used by the designating engine to designate the active hyperlink (at least col. 18, line 12 through col. 19, line 6; Figure 5 [Wingdings font/0xE0] Reisman describes a method whereby users may provide feedback, either directly or indirectly about links sent to them as the result of a search. The system applies this feedback to help refine a list of possible links to a single link over time. Even when the system thinks it has identified the correct link, the system allows the user to provide feedback as to whether it was the correct link. The system learns over time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Reisman with those of Feig and Bates as all three of these inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Reisman provides the benefit of selecting a particular link based on feedback provided to the system by the user as well as other users of the system as to the correctness of the selected link.
Feig, Bates and Reisman fail to explicitly teach:
to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients,
However, Wiggins teaches:
to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients, wherein the first set of rules alters the criteria by which the designating engine designates the active hyperlink (at least Abstract; pp. 3-5, [0020]-[0028]; pp. 7-8, [0040]-[0044]; Figures 1, 3-4 [Wingdings font/0xE0] Wiggins generally teaches a system and method for targeting the delivery of information content to selected potential recipients using a combination of environmental (e.g. weather information) and demographic information (e.g. locations of interest, lifestyle) related to such potential recipients. Combining this information, selected information content such as advertising information, is targeted for delivery. Content may be Wiggins, recipient information stored in a subscriber location database 26, a subscriber lifestyle database 30, and a subscriber demographic database 32 (e.g. first, second, etc. rules), are combined to produce a weather forecast 34 that includes targeted advertising, stored in a targeted advertising database 38, which is then delivered to the user either as an e-mail or as a web page 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wiggins with those of Feig, Bates and Reisman as all of these inventions are related to selection of a particular content amongst a plurality of defined content. Adding the teaching of Wiggins provides the benefit of selecting a particular content based on selection criteria and personal information.
Feig and Bates fail to explicitly teach:
the learning mechanism utilizes information about the recipient’s feedback regarding previously-selected active hyperlinks and a situation in which the recipient is in.
However, Reisman teaches:
the learning mechanism utilizes information about the recipient’s feedback regarding previously-selected active hyperlinks and a situation in which the recipient is in (at least col. 18, line 12 through col. 19, line 6; Figure 5 [Wingdings font/0xE0] Reisman describes a method whereby users may provide feedback, either directly or indirectly about links sent to them as the result of a search. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Reisman with those of Feig and Bates as all three of these inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Reisman provides the benefit of selecting a particular link based on feedback provided to the system by the user as well as other users of the system as to the correctness of the selected link.

In regard to dependent claim 2, Feig teaches
a generating engine to generate said layered data element (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a new datatype, mURL which extends a standard HTML browser. The datatype may be defined by a webpage author for inclusion in a web document (see col. 3, lines 20-33 (Table 2)) to enable a compatible browser to interpret the datatype as a “multiple Universal Resource Locator” rendered by the compatible web browser as a “hot spot” or “hot object” (i.e. link label) in the webpage; here the “generating engine” would be the web author).



In regard to dependent claim 3, Feig teaches:
said generating engine to further generate said layered data element based on non-programmatic user instructions (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a new datatype, mURL which extends a standard HTML browser. The datatype, mURL may be defined by a webpage author for inclusion in a web document (see col. 3, lines 20-33 (Table 2)) to enable a compatible browser to interpret the datatype as a “multiple Universal Resource Locator” rendered by the compatible web browser as a “hot spot” or “hot object” (i.e. link label) in the webpage). That is, a web page author may manually (e.g. non-programmatically) construct the mURL structure (e.g., layered data element)).

In regard to dependent claim 4, Feig teaches
said non-programmatic user instructions include dragging and dropping instructions, keyboard instructions, click instructions, audible instructions, movement gesture instructions, or combinations thereof (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a new datatype, mURL which extends a standard HTML browser. The datatype may be defined by a webpage author for inclusion in a web document (see col. 3, lines 20-33 (Table 2)) to enable a compatible browser to interpret the datatype as a “multiple Universal Resource Locator” rendered by the compatible web browser as a “hot spot” or “hot object” (i.e. link label) in the webpage; here it is presumed that said non-programmatic user instructions would be entered by the user with a keyboard (i.e. by issuing a series of key board instructions)).
In regard to dependent claim 5, Feig teaches:
said link label is a picture, block of text, quick response (QR) code, a symbol, a group of symbols, or combinations thereof (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig appears to describe a link label in terms of a standard hyperlink (i.e. underlined block of text) (see col. 2, Table 1); col. 3, Table 2)).

In regard to dependent claim 6, Feig fails to explicitly teach:
said criteria includes a geographic location of said recipient, a profession of said recipient, a language of said recipient, a preference of said recipient, profile data of said recipient, or combinations thereof.
However, Bates teaches:
said criteria includes a geographic location of said recipient, a profession of said recipient, a language of said recipient, a preference of said recipient, profile data of said recipient, or combinations thereof (at least Abstract; p. 1, [0003], [0007]-[0008]; p. 9, [0108]-[0113]; Figure 14 [Wingdings font/0xE0] Bates generally describes a method that utilizes a multi-target link to selectively access data located at one or more of a plurality of storage locations associated with the link. A multi-target link may be implemented as a hypertext link defined by a hypertext link definition embedded in a hypertext document, or as a bookmark for use in a custom bookmark list for a user (see abstract). Each hypertext document typically is identified by the storage location (known as a Uniform Resource Locator (URL)) at which the document is stored, with a hypertext link to a particular document, or “target”, specifying the storage location of that document so that, upon selection of the link, that document may be retrieved single-target links.  Specifically, a conventional hypertext link or bookmark is associated with a single target, such that any time such a hypertext link or bookmark is activated (e.g. selected, clicked on), the document stored at its associated target is retrieved (see p. 1, [0007]). However, oftentimes there may be several targets (i.e. multi or multiple) relevant to a particular type of information that a user wishes to retrieve (see p. 1, [0008]). Bates generally describes methods for selecting a particular or the most appropriate target from amongst a set of targets to associate with a link or hyperlink and subsequently retrieve and display upon selection of the link or hyperlink). While Bates does not explicitly recite selection of a particular target for association with a link or hyperlink based on a recipient’s social network profile or social profile information, Bates does describe the use of local settings associated with a user’s (recipient’s) browser to select a particular target from amongst multiple targets for association with the link or hyperlink. These local browser settings include a default language (see p. 9, 0110]), character set (see p. 9, [0111]), desired default version of the hypertext document (see p. 9, [0112]), or user skill level or other interest (see p. 9, [0112])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bates with those of Feig as both inventions are related to selection of particular content from amongst a plurality of content based on one or more conditions. Adding the teaching of Bates provides the benefit of selecting a particular content based on the local browser settings associated with a recipient.
In regard to dependent claim 7, Feig teaches:
said active hyperlink points to a website, an image, a file, a document, audio file, a video, or combinations thereof (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig explicitly describes URLs which are ftp links to executable code (see Tables 1, 2, os2plug.exe) that once a set of INSTRUCTION(s) are applied, select one of the URLs to be associated with a “hot spot” or “hot object” (i.e. link label)).

In regard to dependent claim 8, Feig teaches
said active hyperlink is a single hyperlink (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes selection of a single URL from amongst a plurality of URLs at least according to any one of defined instructions interpreted by the compatible web browser which are then associated with the “hot spot” or “hot object” (i.e. link label)).

In regard to dependent claim 9, Feig fails to explicitly teach:
said active hyperlink is part of a subset of said multiple hyperlinks compatible with said recipient.
However, Bates teaches:
said active hyperlink is part of a subset of said multiple hyperlinks compatible with said recipient (at least Abstract; p. 1, [0003], [0007]-[0008]; p. 9, [0108]-[0113]; Figure 14 [Wingdings font/0xE0] Bates generally describes a method that utilizes a multi-target link to selectively access data located at one or more of a plurality of storage locations associated with the link. A multi-target link may be implemented as a hypertext link target”, specifying the storage location of that document so that, upon selection of the link, that document may be retrieved (see p. 1, [0003]). Conventional hypertext links and bookmarks may both be characterized as single-target links.  Specifically, a conventional hypertext link or bookmark is associated with a single target, such that any time such a hypertext link or bookmark is activated (e.g. selected, clicked on), the document stored at its associated target is retrieved (see p. 1, 0007]). However, oftentimes there may be several targets (i.e. multi or multiple) relevant to a particular type of information that a user wishes to retrieve (see p. 1, [0008]). Bates generally describes methods for selecting a particular or the most appropriate target from amongst a set of targets to associate with a link or hyperlink and subsequently retrieve and display upon selection of the link or hyperlink). While Bates does not explicitly recite selection of a particular target for association with a link or hyperlink based on a recipient’s social network profile or social profile information, Bates does describe the use of local settings associated with a user’s (recipient’s) browser to select a particular target from amongst multiple targets for association with the link or hyperlink. These local browser settings include a default language (see p. 9, [0110]), character set (see p. 9, [0111]), desired default version of the hypertext document (see p. 9, [0112]), or user skill level or other interest (see p. 9, [0112])).
Bates with those of Feig as both inventions are related to selection of particular content from amongst a plurality of content based on one or more conditions. Adding the teaching of Bates provides the benefit of selecting a particular content based on the local browser settings associated with a recipient.

Claims 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feig in view of Bates, and in further view of Wiggins, and in further view of Reisman.
In regard to independent claim 10, Feig teaches:
A computer program product for presenting a link label for multiple hyperlinks (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a method that presents a web document having a “multiple Universal Resource Locator” or mURL structure which presents to the user as a “hot spot” or “hot object” (i.e. link label) to a user at a capable web browser, but corresponds to multiple URLs directed to a number of copies of a same resource, or to a number of different resources (see col. 4, lines 33-36), where the “hot spot” or “hot object” associated with the mURL is clickable by the user. Clicking invokes an INSTRUCTION attribute that executes to determine which of the URLs in the mURL to associate with the “hot spot” or “hot object” (i.e. link label). The determined URL is then followed to retrieve whatever content it is associated with in response to the user clicking on the “hot spot” or “hot object” (i.e. link label)), comprising:
a non-transitory computer readable storage medium (see at least claim 6; Figure 2 [Wingdings font/0xE0] Feig teaches a memory media for controlling a computer to enable a user to access, over a network, a resource located at each of a plurality of sites, ...), said device comprising computer readable program code embodied therewith, said computer readable program code comprising program instructions that, when executed, causes a processor to:
present a layered data element in an electronic message with a link label that represents multiple hyperlinks (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a method that presents a web document having a “multiple Universal Resource Locator” or mURL structure which presents as a “hot spot” or “hot object” (i.e. link label) to a user at a capable web browser, but corresponds to multiple URLs directed to a number of copies of a same resource, or to a number of different resources (see col. 4, lines 33-36)).
Feig fails to explicitly teach:
analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient; designate an active hyperlink from said multiple hyperlinks based on specific sender-specified criteria associated with the recipient of said electronic message and analysis of the social networking profile of the recipient of said electronic message.
Feig, recited selection of a particular URL from the plurality of URLs appears to be generally tied to accessibility of the user’s browser to the remote resources (e.g. can I connect to the resource, bandwidth measurements) and not with specific criteria associated with a recipient, as claimed.
However, Bates teaches:
analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient; designate an active hyperlink from said multiple hyperlinks based on specific sender-specified criteria associated with the recipient of said electronic message and analysis of the social networking profile of the recipient of said electronic message (at least Abstract; p. 1, [0003], [0007]-[0008]; p. 9, [0108]-[0113]; Figure 14 [Wingdings font/0xE0] Bates generally describes a method that utilizes a multi-target link to selectively access data located at one or more of a plurality of storage locations associated with the link. A multi-target link may be implemented as a hypertext link defined by a hypertext link definition embedded in a hypertext document, or as a bookmark for use in a custom bookmark list for a user (see abstract). Each hypertext document typically is identified by the storage location (known as a Uniform Resource Locator (URL)) at which the document is stored, with a hypertext link to a particular document, or “target”, specifying the storage location of that document so that, upon selection of the link, that document may be retrieved (see single-target links.  Specifically, a conventional hypertext link or bookmark is associated with a single target, such that any time such a hypertext link or bookmark is activated (e.g. selected, clicked on), the document stored at its associated target is retrieved (see p. 1, [0007]). However, oftentimes there may be several targets (i.e. multi or multiple) relevant to a particular type of information that a user wishes to retrieve (see p. 1, [0008]). Bates generally describes methods for selecting a particular or the most appropriate target from amongst a set of targets to associate with a link or hyperlink and subsequently retrieve and display upon selection of the link or hyperlink). Bates describes the use of local settings associated with a user’s (recipient’s) browser to select a particular target from amongst multiple targets for association with the link or hyperlink. These local browser settings include a default language (see p. 9, 0110]), character set (see p. 9, [0111]), desired default version of the hypertext document (see p. 9, [0112]), or user skill level or other interest (see p. 9, [0112]). One of ordinary skill in the art before the effective filing date of the claimed invention would have understood that such local settings may be modified by the user. This change in local settings may affect the choice of link or hyperlink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the Bates with those of Feig as both inventions are related to selection of particular content from amongst a plurality of content based on one or more conditions. Adding the teaching of Bates provides the benefit of selecting a particular content based on the local browser settings associated with a recipient.
Feig and Bates fail to explicitly teach sender-specified criteria.
However, Wiggins specifically teaches (at least Abstract; pp. 3-5, [0020]-[0028]; pp. 7-8, [0040]-[0044]; Figures 1, 3-4), that selection of content is carried out on a server. The product is then delivered to the user (recipient) in the form of either an e-mail or a web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wiggins with those of Feig and Bates as all three of these inventions are related to selection of a particular content amongst a plurality of defined content. Adding the teaching of Wiggins provides the benefit of selecting a particular content based on selection criteria and personal information.
Feig further teaches:
display content to an online location of said active hyperlink in response to user input selecting said link label (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes methods for selection of a particular resource from a plurality hot spot” or “hot object” (i.e. link label) and direction of the user’s browser to that selected resource).
Feig, Bates and Wiggins fail to explicitly teach:
solicit feedback data from the recipient regarding the active hyperlink; and adjust the criteria used by the designating engine to designate the active hyperlink
However, Reisman teaches:
solicit feedback data from the recipient regarding the active hyperlink; and adjust the criteria used by the designating engine to designate the active hyperlink (at least col. 18, line 12 through col. 19, line 6; Figure 5 [Wingdings font/0xE0] Reisman describes a method whereby users may provide feedback, either directly or indirectly about links sent to them as the result of a search. The system applies this feedback to help refine a list of possible links to a single link over time. Even when the system thinks it has identified the correct link, the system allows the user to provide feedback as to whether it was the correct link. The system learns over time which link is the correct one to select from amongst possible links based on user feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Reisman with those of Feig, Bates and Wiggins as all of these inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Reisman provides the 
Feig and Bates fail to explicitly teach:
to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients using data from a learning mechanism,
However, Wiggins teaches:
to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients using data from a learning mechanism, wherein the first set of rules alters the criteria by which the active hyperlink is designated (at least Abstract; pp. 3-5, [0020]-[0028]; pp. 7-8, [0040]-[0044]; Figures 1, 3-4 [Wingdings font/0xE0] Wiggins generally teaches a system and method for targeting the delivery of information content to selected potential recipients using a combination of environmental (e.g. weather information) and demographic information (e.g. locations of interest, lifestyle) related to such potential recipients. Combining this information, selected information content such as advertising information, is targeted for delivery. Content may be delivered to the recipient(s) in any manner, including via an e-mail or Internet web page. Specifically, In reference to Fig. 3 of Wiggins, recipient information stored in a subscriber location database 26, a subscriber lifestyle database 30, and a subscriber demographic database 32 (e.g. first, second, etc. rules), are combined to produce a weather forecast 34 that includes targeted advertising, stored in a targeted advertising database 38, which is then delivered to the user either as an e-mail or as a web page 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wiggins with those of Feig and Bates as all three of these inventions are related to selection of a particular content amongst a plurality of defined content. Adding the teaching of Wiggins provides the benefit of selecting a particular content based on selection criteria and personal information.
Feig, Bates and Wiggins fail to explicitly teach:
the learning mechanism receiving the feedback data from the recipient regarding previously-selected active hyperlinks and a situation in which the recipient is in.
However, Reisman teaches:
the learning mechanism receiving the feedback data from the recipient regarding previously-selected active hyperlinks and a situation in which the recipient is in (at least col. 18, line 12 through col. 19, line 6; Figure 5 [Wingdings font/0xE0] Reisman describes a method whereby users may provide feedback, either directly or indirectly about links sent to them as the result of a search. The system applies this feedback to help refine a list of possible links to a single link over time. Even when the system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Reisman with those of Feig, Bates and Wiggins as all of these inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Reisman provides the benefit of selecting a particular link based on feedback provided to the system by the user as well as other users of the system as to the correctness of the selected link.
Feig further teaches:
wherein designating the active hyperlink from said multiple hyperlinks comprises:
determining whether more than one or the hyperlinks satisfies minimal criteria (at least col. 3, line 6 through col. 5, line 20 [Wingdings font/0xE0] Feig describes an INSTRUCTION component to the mURL data structure that is either an index (a number) to some indexed set of programs in the browser itself, or to a code for some specific set of INSTRUCTIONs which the browser can execute. The INSTRUCTION(s) preferably written in Java (Java Applet(s)). Feig describes at least three INSTRUCTIONs. The second minimal criteria would be whether the site is accessible. If a site is reached, the browser begins a download process for a short period of time (several seconds) in order to determine the bandwidth linking the site. When bandwidth estimates are completed for all accessible URLs, the one with the highest bandwidth is accessed and the download process commences. If there is a tie for the highest bandwidth, the browser downloads from the first (in the list order) of those sites with the highest bandwidth). 
in response to a determination that more than one of the hyperlinks satisfies the minimal criteria, applying a number of additional criteria to the more than one hyperlink to determine which of the more than one hyperlinks is more relevant to the recipient relative to one another (at least col. 3, line 6 through col. 5, line 20 [Wingdings font/0xE0] Feig describes, with further regard to the second INSTRUCTION described above, that if a site is reached (i.e. met a minimal criteria), the browser begins a download process for a short period of time (several seconds) in order to determine the bandwidth linking the site. When additional criteria are applied). If there is a tie for the highest bandwidth, the browser downloads from the first (in the list order) of those sites with the highest bandwidth).

In regard to dependent claim 11, Feig teaches:
program instructions that, when executed, causes said processor to
direct said recipient of said electronic message to an online location of said active hyperlink (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes methods for selection of a particular resource from a plurality of resources associated with a “hot spot” or “hot object” (i.e. link label) and direction of the user’s browser to that selected resource).

In regard to dependent claim 12, Feig teaches:
program instructions that, when executed, causes said processor to
generate a layered data element based on user input (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a new datatype, mURL which extends a standard HTML browser. The datatype may be defined by a webpage author for inclusion in a web document (see col. 3, lines 20-33 (Table 2)) to enable a compatible browser to interpret the datatype as a “multiple Universal Resource Locator” rendered hot spot” or “hot object” (i.e. link label) in the webpage).

In regard to dependent claim 15, Feig fails to explicitly teach:
program instructions that, when executed, causes said processor to designate said active hyperlink based on a language factor.
However, Bates teaches:
program instructions that, when executed, causes said processor to designate said active hyperlink based on a language factor (at least p. 9, [0108]-[0113]; Figure 14 [Wingdings font/0xE0] Bates teaches wherein a local setting link routine for the browser, whether or not configurable by the user (interpreted as including settings configurable by the recipient (associated with)) is used to determine which of a plurality of targets is retrieved. Local settings include a default language ([0110]), character set (see [0111]), desired default version of the hypertext document (see [0112]), user skill level or other interest (see [0112])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bates with those of Feig as both inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Bates provides the benefit of selecting a particular link based on the settings associated with a recipient.







In regard to dependent claim 16, Feig teaches:
instructions that, when executed, causes said processor to designate said active hyperlink based on a preference factor (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes several selection criteria (i.e., preference factors) that may be applied in order to select a particular URL from those defined in the mURL structure. These include selection by site availability and network speed or bandwidth).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feig in view of Maeng (U.S. Patent Application Publication No. 2008/0229218 A1, filed 03/13/2008, published 09/18/2008), and in further view of Bates, and in further view of Reisman, and in further view of Wiggins.
In regard to independent claim 17, Feig teaches:
A system for presenting a link label for multiple hyperlinks (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a method that presents a web document having a “multiple Universal Resource Locator” or mURL structure which presents to the user as a single “hot spot” or “hot object” (i.e. link label) to a user at a capable web browser, but corresponds to multiple URLs directed to a number of copies of a same resource, or to a number of different resources (see col. 4, lines 33-36), where the “hot spot” or “hot object” associated with the mURL is clickable by the user. Clicking invokes an INSTRUCTION attribute that executes to determine which of the URLs in the mURL to associate with the “hot spot” or “hot object” (i.e. link label). The determined URL is hot spot” or “hot object” (i.e. link label)), comprising:
a generating engine to generate a layered data element, the layered data element comprising a link label that represents multiple hyperlinks (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes a new datatype, mURL which extends a standard HTML browser. The datatype may be defined by a webpage author for inclusion in a web document (see col. 3, lines 20-33 (Table 2)) to enable a compatible browser to interpret the datatype as a “multiple Universal Resource Locator” rendered by the compatible web browser as a “hot spot” or “hot object” (i.e. link label) in the webpage; here the “generating engine” would be the web author);
a presenting engine to present said link label in an electronic message, … (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes methods for selection of a particular resource from a plurality of resources associated with a “hot spot” or “hot object” (i.e. link label) and direction of the user’s browser to that selected resource);
Feig fails to explicitly teach:
… the presenting engine to present a drop down menu of the multiple hyperlinks adjacent to the link label.
However, Maeng teaches:
… the presenting engine to present a drop down menu of the multiple hyperlinks adjacent to the link label (at least p. 2, [0031]-[0022]; pp. 3-4, Maeng describes an active object 21 (see pp. 1-2, [0017]) in a web page. The active object 21 when selected (e.g. either by mousing-over or hovering or clicking), presents a first balloon 22 having multiple operators 31, 32 and 27, and a Search Engine selector 23, that when selected, produces a second balloon 24 having operators 26 and 28 for specific search engine web sites. Here, the active objects and the operators may be characterized as being hyperlinks or links (see Fig. 6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maeng with those of Feig as both inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Maeng provides the benefit of providing the user with a selectable set of links associated with an active object.
Feig and Maeng fail to explicitly teach:
analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient; a designating engine to designate at least one of the multiple hyperlinks as an active hyperlink based on sender-specific criteria about the recipient of said electronic message and the analysis of the social networking profile of the recipient of said electronic message.
With Feig, recited selection of a particular URL from the plurality of URLs appears to be generally tied to accessibility of the user’s browser to the remote 
However, Bates teaches:
analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient; a designating engine to designate at least one of the multiple hyperlinks as an active hyperlink based on sender-specific criteria about the recipient of said electronic message and the analysis of the social networking profile of the recipient of said electronic message (at least Abstract; p. 1, [0003], [0007]-[0008]; p. 9, [0108]-[0113]; Figure 14 [Wingdings font/0xE0] Bates generally describes a method that utilizes a multi-target link to selectively access data located at one or more of a plurality of storage locations associated with the link. A multi-target link may be implemented as a hypertext link defined by a hypertext link definition embedded in a hypertext document, or as a bookmark for use in a custom bookmark list for a user (see abstract). Each hypertext document typically is identified by the storage location (known as a Uniform Resource Locator (URL)) at which the document is stored, with a hypertext link to a particular document, or “target”, specifying the storage location of that document so that, upon selection of the link, that document may be retrieved (see p. 1, [0003]). Conventional hypertext links and bookmarks may both be characterized as single-target links.  Specifically, a conventional hypertext link or bookmark is associated with a single target, such that any time such a hypertext link or bookmark is activated (e.g. selected, clicked on), the document stored at its associated Bates generally describes methods for selecting a particular or the most appropriate target from amongst a set of targets to associate with a link or hyperlink and subsequently retrieve and display upon selection of the link or hyperlink). Bates describes the use of local settings associated with a user’s (recipient’s) browser to select a particular target from amongst multiple targets for association with the link or hyperlink. These local browser settings include a default language (see p. 9, 0110]), character set (see p. 9, [0111]), desired default version of the hypertext document (see p. 9, [0112]), or user skill level or other interest (see p. 9, [0112]). One of ordinary skill in the art before the effective filing date of the claimed invention would have understood that such local settings may be modified by the user. This change in local settings may affect the choice of link or hyperlink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bates with those of Feig as both inventions are related to selection of particular content from amongst a plurality of content based on one or more conditions. Adding the teaching of Bates provides the benefit of selecting a particular content based on the local browser settings associated with a recipient.
Feig and Bates fail to explicitly teach sender-specified criteria.
Wiggins specifically teaches (at least Abstract; pp. 3-5, [0020]-[0028]; pp. 7-8, [0040]-[0044]; Figures 1, 3-4), that selection of content is carried out on a server. The product is then delivered to the user (recipient) in the form of either an e-mail or a web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wiggins with those of Feig and Bates as all three of these inventions are related to selection of a particular content amongst a plurality of defined content. Adding the teaching of Wiggins provides the benefit of selecting a particular content based on selection criteria and personal information.
Feig further teaches:
wherein the hyperlinks are stored based on matching the criteria (at least col. 3, line 6 through col. 5, line 20 [Wingdings font/0xE0] Feig describes an INSTRUCTION component to the mURL data structure that is either an index (a number) to some indexed set of programs in the browser itself, or to a code for some specific set of INSTRUCTIONs which the browser can execute. The INSTRUCTION(s) preferably written in Java (Java Applet(s)). Feig describes at least three INSTRUCTIONs. The second INSTRUCTION program controls the browser to traverse, in order, the list of the URLs in the mURL, attempting to access the sites to which each URL points. If a site is inaccessible, the browser marks it as such and makes no further attempts to contact it. Thus, one minimal criteria would be whether the site is accessible. If a site is reached (that is, it has been retained or stored for further processing), the  and
wherein the hyperlink with the highest score is designated as the active hyperlink (at least col. 3, line 6 through col. 5, line 20 [Wingdings font/0xE0] Feig describes, with further regard to the second INSTRUCTION described above, that if a site is reached (i.e. met a minimal criteria), the browser begins a download process for a short period of time (several seconds) in order to determine the bandwidth linking the site. When bandwidth estimates are completed for all accessible URLs, the one with the highest bandwidth is accessed and the download process commences (that is, additional criteria are applied). If there is a tie for the highest bandwidth, the browser downloads from the first (in the list order) of those sites with the highest bandwidth); and
Feig, Maeng and Bates fail to explicitly teach:
a learning mechanism to: solicit feedback data from the recipient regarding the active hyperlink; and adjust criteria associated with a recipient of the electronic message and used by the designating engine to designate the active hyperlink,
However, Reisman
solicit feedback data from the recipient regarding the active hyperlink; and adjust criteria associated with a recipient of the electronic message and used by the designating engine to designate the active hyperlink (at least col. 18, line 12 through col. 19, line 6; Figure 5 [Wingdings font/0xE0] Reisman describes a method whereby users may provide feedback, either directly or indirectly about links sent to them as the result of a search. The system applies this feedback to help refine a list of possible links to a single link over time. Even when the system thinks it has identified the correct link, the system allows the user to provide feedback as to whether it was the correct link. The system learns over time which link is the correct one to select from amongst possible links based on user feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Reisman with those of Feig, Maeng and Bates as all of these inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Reisman provides the benefit of selecting a particular link based on feedback provided to the system by the user as well as other users of the system as to the correctness of the selected link.
Feig, Maeng, Bates and Reisman fail to explicitly teach:
to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients, wherein the first set of rules alters the criteria by which the designating engine designates the hyperlink.
Wiggins teaches:
to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients, wherein the first set of rules alters the criteria by which the designating engine designates the hyperlink (at least Abstract; pp. 3-5, [0020]-[0028]; pp. 7-8, [0040]-[0044]; Figures 1, 3-4 [Wingdings font/0xE0] Wiggins generally teaches a system and method for targeting the delivery of information content to selected potential recipients using a combination of environmental (e.g. weather information) and demographic information (e.g. locations of interest, lifestyle) related to such potential recipients. Combining this information, selected information content such as advertising information, is targeted for delivery. Content may be delivered to the recipient(s) in any manner, including via an e-mail or Internet web page. Specifically, In reference to Fig. 3 of Wiggins, recipient information stored in a subscriber location database 26, a subscriber lifestyle database 30, and a subscriber demographic database 32 (e.g. first, second, etc. rules), are combined to produce a weather forecast 34 that includes targeted advertising, stored in a targeted advertising database 38, which is then delivered to the user either as an e-mail or as a web page 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wiggins with those of Feig, Maeng, Bates and Reisman as all of these inventions are related to selection of a particular content amongst a plurality of defined Wiggins provides the benefit of selecting a particular content based on selection criteria and personal information.
Feig, Maeng and Bates fail to explicitly teach:
the learning mechanism utilizes information about the recipient’s feedback regarding previously-selected active hyperlinks and a situation in which the recipient is in.
However, Reisman teaches:
the learning mechanism utilizes information about the recipient’s feedback regarding previously-selected active hyperlinks and a situation in which the recipient is in (at least col. 18, line 12 through col. 19, line 6; Figure 5 [Wingdings font/0xE0] Reisman describes a method whereby users may provide feedback, either directly or indirectly about links sent to them as the result of a search. The system applies this feedback to help refine a list of possible links to a single link over time. Even when the system thinks it has identified the correct link, the system allows the user to provide feedback as to whether it was the correct link. The system learns over time which link is the correct one to select from amongst possible links based on user feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Reisman with those of Feig, Maeng and Bates as all of these inventions are related to selection of a particular link amongst a plurality of defined links. Adding the teaching of Reisman provides the benefit of selecting a particular link based 

In regard to dependent claim 18, Feig teaches:
a directing engine to direct said recipient to an online location of said active hyperlink in response to user input selecting said link label (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes methods for selection of a particular resource from a plurality of resources associated with a “hot spot” or “hot object” (i.e. link label) and direction of the user’s browser to that selected resource).

In regard to dependent claim 19, Feig teaches:
a displaying engine to display content associated with said active hyperlink in response to user input selecting said link label (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes methods for selection of a particular resource from a plurality of resources associated with a “hot spot” or “hot object” (i.e. link label) and direction of the user’s browser to that selected resource).

In regard to dependent claim 20, Feig teaches:
said active hyperlink is a single hyperlink (at least Abstract; col. 2, lines 47-60; col. 3, line 6 through col. 5, line 21; Figures 1-3 [Wingdings font/0xE0] Feig describes selection of a single URL from amongst a plurality of URLs at least according to any one of defined instructions interpreted by the compatible web browser).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Feig in view of Bates, and in further view of Wiggins, and in further view of Reisman, and in further view of Oldham (U.S. Patent No. 8,150,979 B1, filed 06/04/2007, issued 04/03/2012.
In regard to dependent claim 13, Feig, Bates, Wiggins and Reisman fail to explicitly teach:
instructions that, when executed, causes said processor to designate said active hyperlink based on a geographic location factor.
However, Oldham teaches:
instructions that, when executed, causes said processor to designate said active hyperlink based on a geographic location factor (at least col. 1, line 32 through col. 4, line 11; Figures 2, 4 [Wingdings font/0xE0] Oldham describes selection of a “location identifier” (link) from amongst a number of possible links based on a “determined value”; the “determined value(s)” are various “attributes” associated with a user. The links are generally links to advertisements. Amongst the possible attributes are geographic location (see at least col. 1, lines 61-67; col. 2, lines 36-43; col. 3, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Oldham with those of Feig, Bates, Wiggins and Reisman as all of these inventions are related to selection of a particular hypertext link from amongst a plurality of possible hypertext links according to some attribute associated with a user. Adding the teaching of Oldham provides the benefit of selecting a particular link based on the geographic location of the recipient.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Feig in view of Bates, and in further view of Wiggins, and in further view of Reisman, and in further view of Bharat et al. (hereinafter Bharat, U.S. Patent Application Publication No. 2012/0095837 A1, filed 06/02/2003, published 04/19/2012).
In regard to dependent claim 14, Feig, Bates, Wiggins and Reisman fail to explicitly teach:
program instructions that, when executed, causes said processor to designate said active hyperlink based on a profession of the recipient.
However, Bharat teaches:
program instructions that, when executed, causes said processor to designate said active hyperlink based on a profession of the recipient (at least pp. 2-3, [0025], [0027]-[0034]; p. 5, [0051]-[0067]; pp. 5-6, [0071]-[0084]; Figures 3, 5 [Wingdings font/0xE0] Bharat teaches the targeting of advertisements; each having an associated URL to users based upon matching various “ad information” with various “user information”. The “user information” includes information associated (i.e. factors) with a user’s profession such as income information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bharat with those of Feig, Bates, Wiggins and Reisman as all of these inventions are related to methods for selection of a particular link associated with content from amongst a plurality of links associated with content. Adding the teaching of Bharat provides the benefit of selecting a particular link based on features associated with the profession of the recipient.



Response to Arguments
	Regarding the previous rejections of independent claims 1, 10 and 17, Applicant specifically argues the following limitations (some of which are added/amended; amendments are bolded and underlined):

1.	“analyz[ing] a social networking profile of a recipient of said electronic message to determine characteristics of the recipient”

and

2.	“designat[ing] an active hyperlink from said multiple hyperlinks based on the analysis of the social networking profile of the recipient of said electronic message”

and

3.	“adjust[ing the] criteria…to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients”

and

4.	“wherein: the first set of rules alters the criteria by which the designating engine designates the active hyperlink”

First, Applicant specifically argues that: Bates fails to teach or suggest the limitation of:

1.	“analyze a social networking profile of a recipient of said electronic message to determine characteristics of the recipient”.
	
	The Examiner respectfully disagrees.

social networking profile” according to Applicant’s Specification ([0039]) appears somewhat limited to “the sender, recipient and the presentation system 100 use a social networking website to send the electronic message to another member of the same social networking website”. And “In such an example, the presenting system (100) can be part of that social networking website and can glean information in the recipient's profile”.
Second, a similar claim limitation was the subject of an Appeal and Decision where the Board affirmed the Examiner.

A.	Applicant argues that the teaching of Bates “local settings” is not the same as the claimed “social networking profile”.
B.	Further, that in Bates the “local settings” are not “analyzed” or “extracted” by the system.
C.	Further, that Bates “local settings” are not “characteristics of the recipient” and are instead “characteristics of the document”?

	Bates “local settings” are browser/user settings that determine which of one or more links are selected for which the user may then click on and retrieve the corresponding document.
For example, if one of the browser/user settings is language choice (e.g. user is a Spanish and desires that any content retrieved in in Spanish). Such a “local setting” is a characteristic of the recipient (i.e. the recipient only understands Spanish. The “recipient” is the user that receives the content referenced by the selected link). In order to local settings” are analyzed by the system to determine which of the links matches the requirement of the setting (e.g. Spanish version of content). Further, “local settings” and “a Social networking profile” both include settings used to configure or customize how a user (“recipient”) views content displayed.

Second, Applicant specifically argues that: Bates fails to teach or suggest the limitation of:

“designat[ing] an active hyperlink from said multiple hyperlinks based on the analysis of the social networking profile of the recipient of said electronic message”

That is, claim 1 recites that less than all the hyperlinks are “active” meaning that less than all the hyperlinks are utilized to identify a corresponding resource.

The Examine disagrees with this statement. First, what does the term “active” mean? This limitation may be read as selecting an active hyperlink from among all active hyperlinks. The term “active” is not adequately recited. Applicant implies that “active” means “retrieved”?

Third, Applicant specifically argues that: Newman fails to teach or suggest the limitation of:

 “adjust[ing the] criteria…to create a first set of rules that are specific to individual recipients and a second set of rules that are applicable to a variety of recipients”

Newman. (See Action, pp. 7-8).
This portion of Newman describes “client-side personalization of the content of Web pages that are downloadable over networks.” (Newman, col. 4, lines 131-34, cited by the Action, p. 8).
Specifically, “[w]hen the client computer ... receives the Web page, including the respective conditional items, it will use ‘personal information’ which it ... maintains concerning itself or the particular operator to select one of the conditional items.” (Newman, col. 4, lines 55-59, cited by the Action, p. 8).

However, this is different than what is recited in claim 1.

That is, claim 1 describes two sets of rules, one specific to an individual recipient and another to a variety of recipients.

This portion of Newman at most describes the selection of a conditional item based on personal information. It does not however, teach or suggest any “second set of rules”. That is, Newman does not teach or suggest two different sets of rules by which a hyperlink is activated.

Newman at most describes selecting of content for a particular user, which 1) does not include a second set of rules and 2) is not a trigger for hyperlink activation in an electronic message to be sent.





However, the Examiner generally agrees that Newman only provides a first or second set of rules.
However, the prior art of Wiggins et al. (US 2004/0073482) provides utilized multiple criteria to select from amongst a database of content to provide to user(s) matching said multiple criteria. The main computer system 12 (e.g., a server) is in communication with a recipient’s computer 16.The criteria include and are stored in various databases (see p. 4, [0024]). Content may be delivered to the recipient in any manner, including via an e-mail or Internet web page (Abstract).

As if that were not enough, claim 1 very clearly indicates that the designation of an active hyperlink occurs prior to sending the electronic message, i.e., it occurs on a sender device.

By comparison, Newman states that the client computer “determine[s] from the selection criteria in the Web page and the personal information which of the conditional content items is to be displayed.” (Newman, col. 6, lines 37-42).

In other words, claim 1 describes a pre-transmission operation whereas Newman describes selection of conditional content after the electronic message has already been transmitted.

The Examiner generally agrees with Applicant on this point in Newman.
However, Wiggins teaches a server-side, dynamically built e-mail or web page combines recipient location, lifestyle and demographic information to select specific dynamic content (e.g. advertising). A user (e.g., recipient) requests a web page from a server, the system then considers recipient location, lifestyle and demographic information to select specific dynamic content (e.g. advertising).

Fourth, Applicant specifically argues that: Newman fails to teach or suggest the limitation of:

wherein: the first set of rules alters the criteria by which the designating engine designates the active hyperlink.

As an example, Applicant’s Specification provides an example that

“the learning mechanism may determine that a particular recipient travels frequently and, as a result, is typically in a certain nation although it would appear otherwise from the information available to the presenting system.” (Applicant’s Specification, paragraph [0043]) (emphasis added).

In another example, Applicant’s Specification states that

“the recipient may not speak the official language of the nation in which the recipient resides.” (Applicant’s Specification, paragraph [0043]).

In other words, this recitation clearly indicates that the criteria that are used to designate an active link, which are extracted from the social networking profile, are adjusted based on this first set of rules.

Newman by comparison merely describes personal information that is used to determine which conditional items are selected.
The criteria by which the conditional items are selected are never adjusted to target a different active hyperlink than would be selected by criteria unaltered by the first set of rules.

For at least this additional reason, the rejection of claim 1 and its dependent claims should be reconsidered and withdrawn.

The Examiner generally agrees that Newman fails to teach this feature.
However, Wiggins teaches this feature.

Regarding independent claims 10 and 17, Applicant argues, in addition to those limitations argued and addressed by the Examiner in independent claim 1, the following limitations:

Bates fails to teach or suggest,

sender-specified criteria associated with the recipient of said electronic message.”

Applicant focuses on the phrase “sender-specified”.
The Examiner generally agrees with Applicant on this point in Bates.
However, Wiggins teaches a server-side, dynamically built e-mail or web page combines recipient location, lifestyle and demographic information to select specific dynamic content (e.g. advertising). A user (e.g., recipient) requests a web page from a server, the system then considers recipient location, lifestyle and demographic information to select specific dynamic content (e.g. advertising). Wiggins teaches “Sender-specified” as the personalized e-mail or web-page product is personalized at the server rather than at the client.

This limitation is also recited in independent claim 17.

	Applicant further specifically argues that Feig fails to teach or suggest:

“applying a number of additional criteria to the more than one hyperlink to determine which of the more than one hyperlinks is more relevant to the recipient relative to one another.
In rejecting this subject matter, the Action cites to Feig which describes “[i]f a site is reached, the browser begins a download process for a short period of time ... in order to determine the bandwidth linking the site. When bandwidth estimates are completed for all accessible URLs, the one with the highest bandwidth is accessed and the download process commences.” (Feig, col. 3, line 66-col. 4, line 4, cited by the Action, p. 24).
However, noticeably absent from any of this is any mention of relevance.
That is, claim 10 expressly recites that the additional criteria are meant to differentiate the links based on recipient relevance.
By comparison, Feig merely describes identifying the link with the most bandwidth, which has nothing to do with relevance.

	The Examiner respectfully disagrees.

While Feig does not explicitly recite the term “relevance”, Feig does imply this by identifying, for example, which URL has the highest bandwidth. This would be relevant to the user as it provides to the user the specific URL that will download and display the fastest from among other URLs in the mURL structure.

Regarding the previous rejection of dependent claim 3, Applicant argues:

Claim 3 recites:

“[t]he system of claim 2, wherein said generating engine to further generate said layered data element based on non-programmatic user instructions.”

In rejecting this claim, the Action cites to various portions of Feig. (See Action, p. 10).
However, the cited to portions of Feig as well as the verbiage in the Action fail to address the express language of the claim. That is, none of the cited to portions of Feig non-programmatic user instructions.” By failing to address this subject matter, the Action has failed to make a prima facie case of obviousness. For at least this additional reason, the rejection of claim 3 and its dependent claims should be reconsidered and withdrawn.

	The Examiner respectfully disagrees.

	Feig teaches that a user constructs the mURL structure (e.g., layered data element) manually (e.g. non-programmatically). The rejection has been updated to emphasize this further.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
01/14/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177